         Case 2:19-cv-10924-SFC-APP ECF No. 6 filed 04/10/19                         PageID.26       Page 1 of 3



AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                          D
 Ayad Y. Hermez,

                                                     Plaintiff,

 V.                                                                    Case No. 2: 19-cv-l 0924-SFC-APP
                                                                       Hon. Sean F. Cox
 The Cornell Group, PLLC,

                                                     Defendant.




                                                     SUMMONS IN A CIVIl, ACTION
To: The Cornell Group, PLLC                     c/o Registered Agent
                                                CORNELL, GEORGE Vl 11
                                                219 Almeria Rd.
       A lawsuit has been filed against you.
                                                West Palm Beach, FL 33405
       Within 21 days after service ofthis summons on you (not counting the day you received it) - or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
ofthe Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Nathan C. Volheim
                                      2500 S. Highland Avenue
                                      Suite 200
                                      Lombard, IL
                                      60148
     I'. you fail to respond, judgment by default may be entered agai ns
complaint. You also must file your answer or motion with the court. t you for the relief demanded in the




DA VJD J. WEA VER, CLJ£RK. OF COURT
                                                                  By: s/ D. Allen
                                                                      Signature of Clerk or Deputy Clerk


                                                                      Date ofTssuance: March 29, 20 J 9
Case 2:19-cv-10924-SFC-APP ECF No. 6 filed 04/10/19    PageID.27    Page 2 of 3
Case 2:19-cv-10924-SFC-APP ECF No. 4 filed 03/28/19   PagelD.18    Page 1 of 6




                                                                    D


             Exhibit A
Case 2:19-cv-10924-SFC-APP ECF No. 6 filed 04/10/19                                                           PageID.28           Page 3 of 3




AFFIDAVIT OF PROCESS SERVER                                                                                                   Job# 2019001959


Client Info:
Nathan Vol'ieim
2500 South Highland Avenue
Suite 200
Lombard , IL 60148

case Info:
PLAINTIFF:                                                                            DISTRICT COURT
AYAD Y HERMEZ,
  -�erSUS,•
DEFENDANT:
THE CORNELL GROUP, PLLC d/b/a AMERICA DIRECT, LLC d/b/a                               Court Case# 2:19-cv-10924-Sf'C-APP
LEGAL ACTION TEAM d/b/a LAT SERVICES,
Service Info:

Date Received by Accurate Serve: 4/5/2019 at 06:34 PM
Service: I Served The Cornell Group, PllC, c/o Registered Agent CORNELL, GEORGE V111
With: Summons in a Civil Action, Proof Of Service, Complaint w/ exhibits
by !eav1� with George Comell, REGISTERED AGENT

At Business 219 ALMERIA RD. WEST PALM BEACH, FL 33405

Latitude: 26.689072
Longitude: -80.051784         @
On 4/9/2019 at 04:42 PM
Manner of Service: CORPORATE
CORPORATE SERVICE: F.S. 48.081 (l)(a)(b){c)(d), (2) or (3)



I STEVEN SMITH certify that I am O'ver the age :;f 18, haVe no cnt                     in the above acnon, and I am authorized 1n the Junsdict,on
in which this service was ma�-- -·

Signature of Server:_     ,,.. .,,. =:. -_ -               �----1--""4----i::::::�r'"------ ____
STEVEN SMITH            7•- _ _ _ _ ..::...::;._::;::;:;:o
1150

Accurate Serve of Plantation
151 North Nob Hill Road #254



                                                                                        -Ag \ \ ,}�_1
Plantation, FL 33324


                                                    q
Our Job # 2019001959                                  .
SUBSCRIBED AND SWORN to before me ttus                   day of        (                                              by STEVEN SMITH, Proved to
me on the   s f s_at��ry evidence to be the person(s) who appeared beore me.
                        I    "�


                                                                       fl�•'',..
                                                             \\l\111111 11            JOSHUA M WRIGHT
                                                                           IC-STATE OF FLORIDA
                                                           ,'',,;'AV
                                                          ,:r�o\NOlARY PUBL

                                                          �!t1iift  ?'o
                                                                                         COMM.#FF957111
                                                                                         I' M • EXPIRES 02-0
                                                                                   '1Y CO'II                 3-2020
                                                                ,. 'f/
                                                                 0
                                                          ---�::'"11U\\
                                                                   •               l\i




                                                                                                                                              1 of 1
